EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Scher on 9/10/21.
The application has been amended as follows: 

In the specifications:

At page 2, at the second line of paragraph [0006], 
“The base defines a first receiving recess” has been changed to  –The base defines a portable body having a first receiving recess--

Paragraph [0033] of the specification has been replaced with the following amended paragraph:

--Referring now to FIGS. 1–9, a door stopper system is generally referred to as 1. The door stopper system 1 includes a door stopper device 10 and a plate assembly 100x. The plate assembly 100x includes a plate 100 and fasteners 200a, 200b that secure plate 100 to a door “D” (see FIG. 7), wall, cabinet, or other surface, etc. As seen in FIG. 5, plate 100 defines apertures 110 that are configured to receive fasteners 200a, 200b to enable fasteners 200a, 200b to secure plate 100 to the The door “D” can have any suitable structure such as an edge “E” or a window “W” as shown in FIGS. 6-8B.-- 

In the claims:

1. 	A door stopper system 
a base portable body having a hinge receiving recess, the hinge receiving recess configured to receive a door hinge for wedged engagement with the door hingepivoting closing movement of a door secured to the door hinge a floor;
a plate configured to be fixed to the door or other structure proximate to the door; and
a magnet secured to the base, the magnet configured to enable the base to be selectively magnetically secured to the plate for storing the base when the door stopper system is not in use as a door stop, the magnet also configured to be selectively magnetically secured [[or]] to the door hinge for holding the base in position adjacent to the door hinge for enabling the base to effectuate the wedged engagement with the door hinge to limit pivoting closing movement of the door when the door stopper system is in use as a door stop 

2.	The door stopper system of claim 1, wherein the base defines a cutout to facilitate user gripping of the base.

3. 	The door stopper system of claim 1, wherein the base includes a first wing that extends from a first side of the base to define the hinge receiving recess.

4. 	The door stopper system of claim 3, wherein the base includes a second wing that extends from a second side of the base to define a frame stop , the door frame stop receiving recess configured to receive a stop of a door frame for limiting pivoting closing movement of the door.

5. 	The door stopper system of claim 4, wherein the  frame stop and the hinge 

6. 	The door stopper system of claim 1, wherein the plate includes metallic material.

7. 	The door stopper system of claim 1, further comprising a fastener that is configured to secure the plate to the door or other structure proximate to the door.

8. 	The door stopper system of claim 7, wherein the plate defines an aperture that is configured to receive the fastener.

9. 	 A door stopper system 
portable body having a hinge receiving recess, the hinge receiving recess configured to receive a door hinge hinge pivoting closing movement of the door secured to the door hinge 
a plate configured to be fixed to the door or other structure proximate to the door; and
a magnet secured to the base to enable the base to be selectively magnetically secured to [[a]] the plate for storing the base when the door stopper system is not in use as a door stop, the magnet also configured to be selectively magnetically secured [[or]] to the door hinge for holding the base in position adjacent to the door hinge for enabling the base to effectuate the wedged engagement with the door hinge to limit pivoting closing movement of the door when the door stopper system is in use as a door stop 

10. 	The door stopper system 

11. 	The door stopper system 

system hinge receiving recess.

13. 	The door stopper system door frame stop receiving recess, the door frame stop receiving recess configured to receive a stop of a door frame for limiting pivoting closing movement of the door.

14. 	The door stopper system hinge and the door frame stop receiving recesses have different configurations.

15. 	A system 
a plate configured to be fixed to the door or other structure proximate to the door;
a base defining a portable body having a first side and a second side; the base further defining:
a magnet secured to the base for selectively magnetically coupling the base to a hinge of a door for wedged engagement of the base with the door hinge to enable the base to limit pivoting closing movement of the door secured to the door hinge relative to a floor when the door stopper system is in use as a door stop, the magnet also configured to enable the base to be selectively magnetically secured to the plate for storing the base when the door stopper system is not in use as a door stop; 
a first wing that extends from the first side of the base to define a hinge receiving recess for engaging the hinge; and 
a second wing that extends from the second side of the base to define a door frame stop receiving recess for engaging a stop of a door frame of the door when the magnet is magnetically coupled to the hingepivoting closing movement of [[a]] the door 

16.  	The system hinge receiving recess has a first depth and the door frame stop receiving recess has a second depth different from the first depth.

17.	The system 

18.	 The system 

19.  	Thesystem the base is selectively positionable on the floor and underneath the door for wedged engagement with a bottom of the door,  the base includes a gripping surface configured to frictionally engage the floor to prevent movement of the door when the base is disposed in wedged engagement with the bottom of the door.

In the drawings:
Drawings
The following changes to the drawings have been entered.

    PNG
    media_image1.png
    2339
    1653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2339
    1653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    2339
    1653
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675